Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment of March 17, 2022 has been received and entered. With the entry of the amendment, claims 5-9 are withdrawn and claims 1-4 are pending for examination.

Election/Restrictions
Claims 5-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 7, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 3-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention
Claim 3 has been amendment to provide that “x” is any number, however, the disclosure as filed does not clarify what “x” would be, and therefore the claim contains new matter. Dependent claim 4 does not cure the defects of claim 3, so is also rejected.


The rejection of claims 1-4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn due to the amendments of March 17, 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lazovsky et al (US 2006/0060301) in view of Van der Putten (US 5017516) and Pilch et al (US 2012/0027696).
Claim 1: Lazovsky describes that a plating method can be provided (electroless plating) (note figure 5, 0078, 0105, electroless deposition of a capping layer, for example), where a substrate is provided (prepared) with a desirable plateable (conductive) section 610 and non-plateable (dielectric) section 620 (note figure 6A, 0088, 0085, 0101), and where the dielectric material can be SiO2 and it is noted that can have hydroxyl groups, which would have OH end groups, on the surface (0101), and where a masking layer 650 which can be a SAM or various polymers (polymer compound) can be provided (supplied) onto the substrate and can be selectively applied to the dielectric portion (note hard mask not required) (0098, 0088, note figure 6B), and thereafter a plating (plating processing) is performed to form a plating layer (capping layer 640) selectively on the plateable material portion (conductive portion) (0088, 0104, 0105, figures 6C, 6D).  Furthermore, the masking (polymer) layer can be removed from the substrate after forming the plating layer (note figures 5, 6D).  Furthermore, as shown in the figures 6A-6E, the process would also generally describe how there can be a masking of a non-plateable portion not to be plated and then providing plating on the plateable portion desired to be plated followed by removal of the mask.  
(A) As to the substrate having a base member made of the platable material portion and a core member of non-platable material portion, with the core member being protruded from the base member and having a pattern shape on the base member, and the plating process including imparting a catalyst to the plateable material portion as claimed, 
Lazovsky also shows initially how there can be metal areas to be provided and SiO2 non-plateable areas.  Van der Putten describes, for example, how a base layer can be provided (note layer 1) where this base member would be a plateable material portion as plating is to be provided over an area of this base layer (portion) (note area 5) and a non-plateable material portion that can be SiO2 (note 2) that is provided as a core member being protruded from the base layer and having a pattern on the base layer, and where a catalyst is applied by a catalyst imparting processing to the plateable material portion, on what would be shown as selectively as only indicated on the plateable material portion 1, not on the SiO2 dielectric portion 2 (note figure 1a-1f, column 2, lines 1-30, column 3, lines 10-25, column 4, line 60 through column 5, line 35).  Thereafter, electroless plating is applied to the plateable material portion selectively as shown in figure 1f to provide a metal plating between non-plateable regions (figure 1f, note column 2, lines 20-30, column 3, lines 40-50, column 5, lines 10-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lazovsky to provide  that the plating process includes preparing a substrate having a surface thereof with a base member made of a plateable material portion and a core member of a non-plateable material portion and the core member being protruded from the base member and having a pattern shape on the base member, and applying catalyst selectively to the plateable material portion by performing catalyst imparting processing to the substrate on which the polymer compound is supplied before the electroless plating as suggested by Van der Putten with an expectation of providing desirable plating, since Lazovsky teaches applying a polymer masking layer leaving the portion to be plated exposed, and then applying a layer that can be by electroless plating to the plateable portion, and where the non-plateable portion (dielectric) can be SiO2, for example, and Van der Putten describes how it can also be desired to apply metal electroless plating between regions of SiO2 dielectric, where the application is onto a plateable portion (since plated) showing further substrates to use in the process of Lazovsky, and where the plateable portion forms a base layer onto which the dielectric SiO2 is applied forming a core member that is patterned to protrude from the base member and having a pattern shape on the base member and where the electroless plating includes selectively imparting a catalyst to the plateable material portion by performing a catalyst imparting processing on the substrate, and then performing electroless plating selectively on the plateable portion, and the catalyst imparting and electroless plating would be suggested to occur after the masking polymer applied, to further keep catalyst off the non-plateable portion and as part of the overall plating.
 (B) Additionally, as to providing OH end groups of the non-plateable portion (dielectric/SiO2 layer) react with the polymer compound, as discussed above Lazovsky indicates that the dielectric/non-plateable portion can be SiO2 and can have hydroxyl groups. Pilch indicates that silica (SiO2) can conventionally have hydroxyl (OH) groups on the surface (so end groups) that can react with carboxyl groups on polymers to form an ester bond and allow attaching of polymers to the silica (note 0062).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lazovsky in view of Van der Putten to provide OH groups on the SiO2/non-plateable portion and use a polymer compound to selectively bond/react to the OH groups as described by Pilch to help adhere and maintain the masking layer polymer on the non-plateable portion, since Lazovsky notes using SiO2 dielectric non-plateable portions with hydroxyl groups and masking polymer layer on these portions and Pilch notes how silica can be provided with OH end groups that can help bond polymers to the SiO2.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lazovsky in view of Van der Putten and Pilch as applied to claim 1 above, and further in view of Hirano et al (US 2017/0038684).
Claim 2: As to the polymer compound being an acryl base polymer, for example, Hirano describes a resist composition that can be applied to substrates such as SiO2 as a resist (masking) film before electroless plating on the substrate occurs, and can be removed after plating (note abstract, 0003, 0473-0478) and can be provided in desirable high resolution (0019).  The resist composition can include acryl based polymer compounds such as acrylate or methacrylates (0446-0450).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lazovsky in view of Van der Putten and Pilch to also use a resist with acrylate/methacrylate polymer compound as described by Hirano with an expectation of providing a desirable high resolution polymer compound containing masking on SiO2, since Lazovsky provides masking that can be polymer compounds on SiO2 before electroless plating, and Hirano provides a resist for masking that can be provided on SiO2 before electroless plating and removed after plating and where the resist contains polymers based on acryl of acrylates or methacrylates, and gives desirable high resolution.  Furthermore, as to reacting with the OH groups, it is understood the acrylates or methacrylate polymer compounds would provide such reacting as acryl based compounds.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lazovsky in view of Van der Putten and Pilch as applied to claim 1 above, and further in view of Yoshimizu et al (US 2016/0005604) and Tanaka et al (US 2018/0274102).
Claims 3, 4: As discussed for claim 1 above, Lazovsky describes plating on a plateable material of a conductive portion, however, as shown in the figures 6A-6E, the process would also generally describe how there can be a masking of a non-plateable portion not to be plated and then providing plating on the plateable portion desired to be plated followed by removal of the mask, where Van der Putten also notes providing a protruding non-plateable SiO2 portion and plating on the plateable surface that is non-protruded.  Yoshimizu describes how it is also desired to provide electroless plating where a non-plateable portion of SiO2 can be provided (note F3, F1) and a plateable portion of SiN (silicon nitride) F2 can be provided, where electroless plating of the SiN can be provided (note figures 1A-1C and 0016-0020, 0025).  Yoshimizu also notes making SiN plateable by not having surface oxidation and also having an aminopropyltrimethoxysilane treatment (as amino understood to give NHx end groups to the SiN) and further catalyst treatment (figure 2, 0028, 0031-0036).   Yoshimizu also shows how exposed SiO2  F3 material can be removed/etched away after plating (note figures 1B, 1C, and 0021-0022).  Additionally, Tanaka describes how SiN (silicon nitride) can be plated by electroless plating, where before applying catalyst a catalyst adsorbing (adsorption accelerating) material can be applied, then catalyst applied, then electroless plating applied (0019, 0059-0066, figures 2A-2F, note SiN layer 11, where the SiN layer would be shown as a base layer), where resist (masking) 13 can be applied where plating not desired (0059-0066, figures 2A-2F, where the patterned masking 13 protrudes from the base member and is in patterned form) and the resist removed after the plating (figure 2F, 0066), where the catalyst adsorbing material can be a triazine with attached thiol group (which would give a thiol compound of R-SH, where R is the rest of the triazine compound, note 0046-0048).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lazovsky in view of Van der Putten and Pilch to further use the masking process described by Lazovsky in view of Van der Putten and Pilch to also allow selective plating of SiN sections of a substrate with SiN portions to be plated and SiN as the base member and protruding SiO2 portions not to be plated as the core member and further where the SiN section is provided with an aminopropyltrimethoxysilane treatment to give NHx end groups to the surface of the SiN to help plate the surface, and follow this with an adsorption accelerating material of a triazine with thiol group (thiol compound) before applying the catalyst to help plate the surface as suggested by Yoshimizu and Tanaka to give desirable electroless plating of surfaces with SiN and SiO2 sections where the SiN is to be plated, since Lazovsky would indicate how masking can be used to prevent plating on portions of a surface not to be plated, where the non-plateable area can be SiO2, Van der Putten shows how the SiO2 non-plateable portions can be protruding from a base layer to be plated, and Yoshimizu would indicate how it is also known to have surfaces with SiO2 and SiN sections, where only the SiN is desired to be electrolessly plated, giving another plateable section desired to be plated for the process of Lazovsky, and further where Yoshimizu indicates to treat the SiN with aminopropyltrimethoxysilane treatment that would give NHx end groups on the SiN surface to help provide plating on SiN,  and the SiO2 layer not to be plated can be removed after plating, and where additionally Tanaka describes how SiN surfaces can be electrolessly plated, where masking (resist) would be provided where plating not desired and protrude from the base SiN surface, and a further catalyst adsorbing/adsorption accelerator treatment would be suggested to be applied to the surface using a triazine compound with thiol group (thiol compound), which would be suggested to occur after the aminopropyltrimethoxysilane treatment as a treatment right before catalyst treatment (and by providing both treatments, the benefits of both would be provided), and adsorption treatments would be understood to be predictably and acceptably occur after supplying of the polymer compound (masking) as Tanaka shows how treatments can occur after resist/masking applied (Figures 2A-2F, 0059-0066) and as well, then unneeded material would not be applied to the SiO2 non-plateable area, and it would be suggested that instead of resist for layer 13 of Tanaka, from the other references, similar application can be provided by using SiO2, noting van der Putten indicating how SiO2 or alternatively resins can be used as the patterned dielectric material on the base layer of plateable material (column 2, lines 15-20) and from Yoshimizu how SiO2 can be removed after plating   Since the adsorption material would be a thiol compound, it is understood that it would react with the NHx groups as claimed.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lazovsky et al (US 2006/0060301) in view of Iwashita et al (US 2017/0287713) and Pilch et al (US 2012/0027696).
Claim 1: Lazovsky describes that a plating method can be provided (electroless plating) (note figure 5, 0078, 0105, electroless deposition of a capping layer, for example), where a substrate is provided (prepared) with a desirable plateable (conductive) section 610 and non-plateable (dielectric) section 620 (note figure 6A, 0088, 0085, 0101), and where the dielectric material can be SiO2 and it is noted that can have hydroxyl groups, which would have OH end groups, on the surface (0101), and where a masking layer 650 which can be a SAM or various polymers (polymer compound) can be provided (supplied) onto the substrate and can be selectively applied to the dielectric portion (note hard mask not required) (0098, 0088, note figure 6B), and thereafter a plating (plating processing) is performed to form a plating layer (capping layer 640) selectively on the plateable material portion (conductive portion) (0088, 0104, 0105, figures 6C, 6D).  Furthermore, the masking (polymer) layer can be removed from the substrate after forming the plating layer (note figures 5, 6D).  Furthermore, as shown in the figures 6A-6E, the process would also generally describe how there can be a masking of a non-plateable portion not to be plated and then providing plating on the plateable portion desired to be plated followed by removal of the mask.  
(A) As to the substrate having a base member made of the platable material portion and a core member of non-platable material portion, with the core member being protruded from the base member and having a pattern shape on the base member, and the plating process including imparting a catalyst to the plateable material portion as claimed, 
Lazovsky also shows initially how there can be metal areas to be provided and SiO2 non-plateable areas.  Iwashita describes, for example, how a base layer can be provided (note layer 32, 42) where this base member would be a plateable material portion of SiN, for example, as plating is to be provided over an area of this base layer (portion) (note plating 35) and a non-plateable material portion that can be SiO2 (note 31, 41) that is provided as a core member being protruded from the base layer and having a pattern on the base layer, and where a catalyst is applied by a catalyst imparting processing to the plateable material portion, on what would be selectively as only indicated on the plateable material portion 32, not on the SiO2 dielectric portion 31 (note figures 4A-4D, 5A-5C, note 0061-0063, 0066-0073, 0077-0078).  Thereafter, electroless plating is applied to the plateable material portion selectively as shown in figure 5C to provide a metal plating 35 between non-plateable regions (figure 5C, note 0080, 0047).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lazovsky to provide  that the plating process includes preparing a substrate having a surface thereof with a base member made of a plateable material portion and a core member of a non-plateable material portion and the core member being protruded from the base member and having a pattern shape on the base member, and applying catalyst selectively to the plateable material portion by performing catalyst imparting processing to the substrate on which the polymer compound is supplied before the electroless plating as suggested by Iwashita with an expectation of providing desirable plating, since Lazovsky teaches applying a polymer masking layer leaving the portion to be plated exposed, and then applying a layer that can be by electroless plating to the plateable portion, and where the non-plateable portion (dielectric) can be SiO2, for example, and Iwashita describes how it can also be desired to apply metal electroless plating between regions of SiO2 dielectric, where the application is onto a plateable portion (since plated) of SiN, giving a further substrate to use with the process of Lazovsky, and where the plateable portion forms a base layer onto which the dielectric SiO2 is applied forming a core member that is patterned to protrude from the base member and having a pattern shape on the base member and where the electroless plating includes selectively imparting a catalyst to the plateable material portion by performing a catalyst imparting processing on the substrate, and then performing electroless plating selectively on the plateable portion, and the catalyst imparting and electroless plating would be suggested to occur after the masking polymer applied, to further keep catalyst off the non-plateable portion and as part of the overall plating.
 (B) Additionally, as to providing OH end groups of the non-plateable portion (dielectric/SiO2 layer) react with the polymer compound, as discussed above Lazovsky indicates that the dielectric/non-plateable portion can be SiO2 and can have hydroxyl groups. Pilch indicates that silica (SiO2) can conventionally have hydroxyl (OH) groups on the surface (so end groups) that can react with carboxyl groups on polymers to form an ester bond and allow attaching of polymers to the silica (note 0062).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lazovsky in view of Iwashita to provide OH groups on the SiO2/non-plateable portion and use a polymer compound to selectively bond/react to the OH groups as described by Pilch to help adhere and maintain the masking layer polymer on the non-plateable portion, since Lazovsky notes using SiO2 dielectric non-plateable portions with hydroxyl groups and masking polymer layer on these portions and Pilch notes how silica can be provided with OH end groups that can help bond polymers to the SiO2.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lazovsky in view of Iwashita and Pilch as applied to claim 1 above, and further in view of Hirano et al (US 2017/0038684).
Claim 2: As to the polymer compound being an acryl base polymer, for example, Hirano describes a resist composition that can be applied to substrates such as SiO2 as a resist (masking) film before electroless plating on the substrate occurs, and can be removed after plating (note abstract, 0003, 0473-0478) and can be provided in desirable high resolution (0019).  The resist composition can include acryl based polymer compounds such as acrylate or methacrylates (0446-0450).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lazovsky in view of Iwashita and Pilch to also use a resist with acrylate/methacrylate polymer compound as described by Hirano with an expectation of providing a desirable high resolution polymer compound containing masking on SiO2, since Lazovsky provides masking that can be polymer compounds on SiO2 before electroless plating, and Hirano provides a resist for masking that can be provided on SiO2 before electroless plating and removed after plating and where the resist contains polymers based on acryl of acrylates or methacrylates, and gives desirable high resolution.  Furthermore, as to reacting with the OH groups, it is understood the acrylates or methacrylate polymer compounds would provide such reacting as acryl based compounds.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lazovsky in view of Van der Putten and Pilch as applied to claim 1 above, and further in view of Yoshimizu et al (US 2016/0005604) and Tanaka et al (US 2018/0274102).
Claims 3, 4: As discussed for claim 1 above, Lazovsky describes plating on a plateable material of a conductive portion, however, as shown in the figures 6A-6E, the process would also generally describe how there can be a masking of a non-plateable portion not to be plated and then providing plating on the plateable portion desired to be plated followed by removal of the mask, where Iwashita also notes providing a protruding non-plateable SiO2 portion and plating on the plateable surface that is non-protruded, where the plateable surface can be SiN.  Yoshimizu describes how it is also desired to provide electroless plating where a non-plateable portion of SiO2 can be provided (note F3, F1) and a plateable portion of SiN (silicon nitride) F2 can be provided, where electroless plating of the SiN can be provided (note figures 1A-1C and 0016-0020, 0025).  Yoshimizu also notes making SiN plateable by not having surface oxidation and also having an aminopropyltrimethoxysilane treatment (as amino understood to give NHx end groups to the SiN) and further catalyst treatment (figure 2, 0028, 0031-0036).   Yoshimizu also shows how exposed SiO2  F3 material can be removed/etched away after plating (note figures 1B, 1C, and 0021-0022).  Additionally, Tanaka describes how SiN (silicon nitride) can be plated by electroless plating, where before applying catalyst a catalyst adsorbing (adsorption accelerating) material can be applied, then catalyst applied, then electroless plating applied (0019, 0059-0066, figures 2A-2F, note SiN layer 11, where the SiN layer would be shown as a base layer), where resist (masking) 13 can be applied where plating not desired (0059-0066, figures 2A-2F, where the patterned masking 13 protrudes from the base member and is in patterned form) and the resist removed after the plating (figure 2F, 0066), where the catalyst adsorbing material can be a triazine with attached thiol group (which would give a thiol compound of R-SH, where R is the rest of the triazine compound, note 0046-0048).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lazovsky in view of Iwahsita and Pilch to further use the masking process described by Lazovsky in view of Iwashita and Pilch to also allow selective plating of SiN sections of a substrate with SiN portions to be plated  with SiN as the base member and protruding SiO2 portions not to be plated and as the core member and further where the SiN section is provided with an aminopropyltrimethoxysilane treatment to give NHx end groups to the surface of the SiN to help plate the surface, and follow this with an adsorption accelerating material of a triazine with thiol group (thiol compound) before applying the catalyst to help plate the surface as suggested by Yoshimizu and Tanaka to give desirable electroless plating of surfaces with SiN and SiO2 sections where the SiN is to be plated, since Lazovsky would indicate how masking can be used to prevent plating on portions of a surface not to be plated, where the non-plateable area can be SiO2, Iwashita shows how the SiO2 non-plateable portions can be protruding from a base layer of SiN to be plated, and Yoshimizu would indicate how it is also known to have surfaces with SiO2 and SiN sections, where only the SiN is desired to be electrolessly plated, and further where Yoshimizu indicates to treat the SiN with aminopropyltrimethoxysilane treatment that would give NHx end groups on the SiN surface to help provide plating on SiN,  and the SiO2 layer not to be plated can be removed after plating, and where additionally Tanaka describes how SiN surfaces can be electrolessly plated, where masking (resist) would be provided where plating not desired and protrude from the base SiN surface, and a further catalyst adsorbing/adsorption accelerator treatment would be suggested to be applied to the surface using a triazine compound with thiol group (thiol compound), which would be suggested to occur after the aminopropyltrimethoxysilane treatment as a treatment right before catalyst treatment (and by providing both treatments, the benefits of both would be provided), and adsorption treatments would be understood to be predictably and acceptably occur after supplying of the polymer compound (masking) as Tanaka shows how treatments can occur after resist/masking applied (Figures 2A-2F, 0059-0066) and as well, then unneeded material would not be applied to the SiO2 non-plateable area.   Since the adsorption material would be a thiol compound, it is understood that it would react with the NHx groups as claimed.

Response to Arguments
Applicant's arguments filed March 17, 2022 have been fully considered.
(A) Please note the adjustment to the rejections due to the amendments to the claims, with the new references to Van der Putten and Iwashita provided due to these amendments.
(B) As to the 35 USC 103 rejections, it is argued that the new features as to the base member and protruding core member are not provided by the references. The Examiner notes this argument, however, due to the amendments, the previous rejections have been withdrawn, and new rejections using the new references to Van der Putten or Iwashita have been provided that provide all features claimed as discussed in the rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718